Citation Nr: 1308542	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-24 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial compensable rating for the period prior to January 15, 2008, and higher than 10 percent thereafter, for pulmonary asbestosis.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1955 to December 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss, and tinnitus; and, from an October 2007 rating decision that granted service connection for pulmonary asbestosis, and evaluated the disability as noncompensable effective February 5, 2006.  The Veteran perfected separate appeals of those determinations.

In May 2009, the Veteran testified at a hearing before an RO hearing officer on the issue of the initial rating for his asbestosis.  A transcript of the hearing is of record and has been reviewed.

In April 2012, the Board remanded the asbestosis initial rating issue to the Appeals Management Center (AMC) in Washington, DC, for additional development.  The AMC substantially completed the additional development directed, continued to deny a higher rating, and returned the case to the Board for continued appellate review.

In April 2012, the Board also denied the Veteran's appeal of the service connection claims.  The Veteran appealed the decision as it related to the left ear hearing loss and tinnitus claims to the United States Court of Appeals For Veterans Claims (Court).  In October 2012, the Veteran, through his attorney, and the Secretary of Veterans Affairs (Secretary), submitted a Joint Motion for Remand (JMR).  In an Order also dated in October 2012, the Court granted the Motion, vacated the April 2012 Board decision in part, and remanded the case to the Board for further appellate review consistent with the Motion.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no records pertinent to the appeal that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

The issue of entitlement to higher initial ratings for pulmonary asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Current tinnitus did not have its onset during active service nor is it causally related to active service.

2.  Left ear hearing loss did not have its onset during active service nor is it causally related to active service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in active service, nor may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2012).

2.  Left ear hearing loss was not incurred in active service, nor may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.3033, 307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in June 2006, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the Veteran was advised to submit all evidence in his possession in the June 2006 letter. 

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the May 2009 letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Additionally, the Veteran was provided a VA examination in July 2009 for his hearing loss and tinnitus claims.

The parties agreed in the JMR that the Veteran had reported a continuity of symptomatology in his initial claim for benefits.  The parties also noted that the VA examiner did not discuss these reports, and agreed that a remand for a new examination would be appropriate only if the Board found the Veteran's lay assertions credible and reliable, citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As discussed below, the Board does not so find.

For the reasons set forth above, the Board finds VA has complied with the VCAA notification and assistance requirements.  38 C.F.R. § 3.159.  Hence, the appeal is ready to be considered on the merits.

Applicable Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and, a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  See Walker v. Shinseki, -- F.3d --; No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (Fed. Cir.)).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including sensorineural hearing loss or tinnitus as organic diseases of the central nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

In light of the VA General Counsel's discussion of tinnitus, the Board deems the Veteran's claimed tinnitus to constitute an organic disease of the central nervous system, which is eligible for presumptive service connection.  See VAOPGCPREC No. 2-2003 (May 22, 2003).  VA deems a sensorineural hearing loss as an organic disease of the central nervous system.  See VA Under Secretary for Health Memorandum (October 1995); see also 38 U.S.C.A. §§ 1101; 38 C.F.R. § 3.307(a) and 3.309(a).  This means the Board must also consider any evidence of continued symptomatology of either disorder.  See Walker, supra.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

Tinnitus, commonly referred to as ringing of the ears, is an observable symptom which the Veteran is competent to identify and report.  See 38 C.F.R. § 3.159(a)(2).  Further, consistent with the Veteran's reports, VA medical records and examination reports include a current diagnosis of tinnitus.  Hence, the first prong required for service connection for tinnitus is established.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The June 2009 VA audio examination report reflects the audiometric results showed the Veteran had high frequency hearing loss in the left ear at 3000 and 4000 Hz.  His speech recognition score in the left ear was 94 percent.  Hence, there is evidence of a diagnosed left ear hearing loss.  Id.

As indicated in the JMR, if deemed credible, the Veteran report of in-service symptoms and continuity of symptomatology would be competent, and could be sufficient to prove his claims, if otherwise consistent with the circumstances of his active service.  See 38 U.S.C.A. § 5107(a).

The Veteran's DD Form 214 confirms that he was last assigned to the US Naval Air Test Rocket Station.  Service personnel records reveal that the Veteran was stationed aboard the USS RANDOLPH, which is an aircraft carrier. 

The Veteran's service treatment records note multiple complaints, but no references to complaints of ringing in the ears or hearing loss.  The Veteran has not reported specific in-service treatment for tinnitus or hearing loss.  The December 1957 Report Of Medical Examination For Release from Active Duty reflects the Veteran's ears were assessed as normal.  There is no notation of ringing of the ears or tinnitus on the report.  The report also reflects the Veteran's whispered and spoken Voice test results of 15/15, bilaterally.

The Veteran's initial claim for VA compensation was received in February 2006.  In response to a question on the form, asking when his disability began, he indicated that hearing loss and tinnitus had begun in 1957.  In a portion of the form reserved for explanation, he wrote "Hearing loss Both/ Tinnitus-1955-USS Randoff CVA 15 test Noise.  Hearing Loss & ringing in ears Both."

In a statement attached to the claim he asserted that he developed tinnitus and hearing loss as the result of exposure to jet aircraft engine noise while working on the deck of the USS RANDOLPH (CVA 15).  He reported that he served for two years on that ship.

Private treatment records from the Veteran's primary care provider for the period 2000 to 2006 show no findings or complaints referable to tinnitus or hearing loss.  VA outpatient records of March 2004, specifically note the Veteran denied changes in his hearing or tinnitus.  

A March 2007 VA audio consult to assess the Veteran's suitability for hearing aids notes the Veteran reported hearing loss for "at least" 1 1/2 years, and intermittent tinnitus "for over 20 years."  He reported excessive noise exposure during service as an aviation boatsman or "plane pusher."  It was noted that he also had 33 years of post service occupational noise exposure as a sheet metal worker and recreational noise exposure from hunting and use of power tools and lawn equipment without hearing protection.

The June 2009 examination report repeats the history of in service and post-service noise exposure.  It was repeated that the Veteran had had intermittent tinnitus "for over 20 years."  The examiner noted the spoken and whispered Voice tests at the examination for separation.  The examiner also noted that the Veteran had over 30 years of intervening occupational and recreational noise exposure after discharge.  In light of those factors, the examiner concluded it was not at least as likely as not that the Veteran's left ear hearing loss and tinnitus were related to military noise exposure.  

The parties to the Joint Motion agreed that the Veteran's response that his disability had begun in 1957, constituted a report of symptoms beginning in service and a continuity of symptomatology.  The parties agreed that the Board needed to determine whether the report was credible.

The record shows that even on the claim form, the Veteran reported varying dates, suggesting that his disability began in 1955 or 1957.  The service separation examination contradicts any subsequent reports of symptoms beginning in service and continuing since.  The 2004 VA treatment record shows that when given the opportunity to report ongoing hearing loss or tinnitus, he denied symptoms of either disability.  This record also contradicts the February 2006 claim to the extent the subsequent document reports a continuity of symptoms since service.

Subsequent to the February 2006 claim the Veteran has not specifically reported that his symptoms began in service or that they had continued since.  

The Veteran's report that his hearing loss had been present for "at least" 11/2 years and tinnitus "for over 20 years" could mean they began at any time during his life, including during service.  The 11/2 year report is; however, actually consistent with the 2004 record showing no reported disability at that time, and with the normal service separation examination.  If the Veteran had intended to report that his symptoms had begun in service and been present ever since it is curious that he did not do so, but instead reported "at least" 11/2 years of hearing loss and tinnitus "for over 20 years."  

In any event, even after receiving the Board's prior decision, appealing that decision to the Court and being given the opportunity to submit additional argument and evidence, neither the Veteran nor his representative has specifically asserted that hearing loss or tinnitus began in service or had continued since.

Given the Veteran's subsequent contradictory reports, and the normal findings at service separation, the Board finds the February 2006 reports of in-service symptoms and a continuity of symptomatology are not credible.  As a result, the Veteran's assertion or opinion is not probative on the issue.

There is no other competent and credible evidence linking the current left ear hearing loss or tinnitus to service.  The examiner's rationale is supported by the evidence of record.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  Hearing loss or tinnitus was not shown in service or to a compensable degree within a year of the Veteran's separation from service.  Thus, the Board is constrained to find the preponderance of the evidence is against the claims.  38 C.F.R. § 3.303.

Because the preponderance of the evidence is against the Veteran's claims, reasonable doubt does not arise, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for left ear hearing loss is denied. 

Service connection for tinnitus is denied.


REMAND

The April 2012 remand noted the June 2009 VA respiratory examination report reflected the VA examiner stated that a CAT scan showed dilated central pulmonary which might indicate pulmonary hypertension.  Pulmonary hypertension could potentially support a higher rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6833 (providing that pulmonary hypertension is one of the criteria for a 100 percent rating for asbestosis).  As the examiner did not state or opine whether pulmonary hypertension was actually present, the Board remanded for further medical input.

The examination request specifically asked the examiner to indicate whether pulmonary hypertension or related pathology was present.  While the April 2012 evaluation report implies the Veteran did not manifest pulmonary hypertension, etc., the examiner did not so specifically state that this was the case.  Further, inasmuch as the Veteran is entitled to a staged rating for his asbestosis where applicable, Fenderson v. West, 12 Vet. App. 119 (1999), the Board still needs to know if pulmonary hypertension manifested in 2009. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Ask the examiner who conducted the April 2012 respiratory evaluation to review the evidence for the period since February 2006, to include the CT examinations of record, and to advise whether the Veteran's asbestosis has been manifested at any time by pulmonary hypertension or cor pulmonale.

A full explanation should be provided for the response provided.

3.  The agency of original jurisdiction (AOJ) should review the examination report or addendum to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After all of the above is complete, the AOJ should review the claim.  If the claim is not granted in full, issue the Veteran a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


